J-A09029-19

                                  2019 PA Super 139

  STEVE FREMPONG AND AGNES                     :   IN THE SUPERIOR COURT OF
  FREMPONG                                     :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
  ALLAN RICHARDSON AND LASHANA                 :
  WHITAKER                                     :   No. 1694 EDA 2018
                                               :
                       Appellants              :

             Appeal from the Judgment Entered April 23, 2018
    In the Court of Common Pleas of Philadelphia County Civil Division at
                      No(s): December 2017 No. 3165

  STEVE FREMPONG AND AGNES                     :   IN THE SUPERIOR COURT OF
  FREMPONG                                     :        PENNSYLVANIA
                                               :
                       Appellants              :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 1955 EDA 2018
  ALLAN RICHARDSON AND LASHANA                 :
  WHITAKER                                     :

             Appeal from the Judgment Entered April 23, 2018
    In the Court of Common Pleas of Philadelphia County Civil Division at
                     No(s): December Term, No. 03165


BEFORE:      KUNSELMAN, J., MURRAY, J., and PELLEGRINI*, J.

OPINION BY MURRAY, J.:                                   FILED APRIL 30, 2019




____________________________________________


* Retired Senior Judge assigned to the Superior Court.
J-A09029-19


         Agnes   Frempong      and    Steve    Frempong1   (together,   Landlords),

proceeding pro se, and Allan Richardson and Lashana Whitaker (together,

Tenants) cross-appeal from the judgment2 granting possession of the property

to Landlords. We affirm the denial of unpaid rent to Landlords, but reverse

the award of possession to Landlords. We thus affirm in part and reverse in

part.3

         Agnes Frempong is the sole owner of property located at 2124 N. 11th

Street in Philadelphia. “On May 4, 2017, the parties entered into a month-to-

month Residential Lease Agreement . . . for the premises . . . . The Tenants

were to pay $1,050.00 monthly, plus all utilities and water.”           Trial Court

Opinion, 11/2/18, at 1-2. Meanwhile, the property had a delinquent $916


____________________________________________


1 At both the bench trial and the post-trial hearing, Tenants argued that
because Agnes Frempong was the sole owner of the property in this
landlord/tenant matter, her husband Steve Frempong was not a party. N.T.
Trial, 3/19/18, at 4, 6; N.T. Hearing, 5/21/18, at 10. Steve responded, that
he was a guarantor of the mortgage and an obligor. N.T., 3/19/18, at 4, 6;
N.T., 5/21/18, at 11-12. In the absence of any formal removal of Steve from
this case, we proceed according to the caption, which identifies both Agnes
and Steve as plaintiffs.

2 Both Landlords and Tenants purported to appeal from the order entered May
22, 2018 denying their post-trial motions. However, the appeal lies properly
from the judgment entered on April 23, 2018, and we have amended the
caption accordingly. See Johnston the Florist, Inc. v. Tedco Constr.
Corp., 657 A.2d 511, 514 (Pa. Super. 1995) (en banc).

3Seven organizations — Legal Clinic for the Disabled, Inc., Public Interest Law
Center, Legal Help Center, Community Legal Services, Inc., Tenant Union
Representative Network, Homeless Advocacy Project, and SeniorLAW Center
— have filed a joint amici curiae brief (amici brief) in support of Tenants’
appeal.

                                           -2-
J-A09029-19


water bill, in the names of Agnes and an unknown third party, for the period

of July 2016 through September 2017. Id. at 2.

      On November 8, 2017, Landlords gave Tenants written notice that the

lease would be terminated effective December 10, 2017, and a notice of

eviction. Trial Court Opinion, 11/2/18, at 3. On November 22 nd, Landlords

filed a landlord/tenant complaint in the Philadelphia Municipal Court seeking

possession of the property and judgment for the rent in arrears. On December

15th, the Municipal Court Judge entered judgment, granting Landlords

possession only.

      Tenants filed a timely appeal to the Court of Common Pleas (trial court)

along with a praecipe for Landlords to file a complaint. “A supersedeas was

granted the same day, and Tenants were to pay $1,050.00 . . . on the 4 th of

every month[ ] into escrow.” Trial Court Opinion, 11/2/18, at 3. On January

8, 2018, Landlords filed a pro se complaint in the trial court, presenting three

claims: “1) ejectment and immediate possession where the lease was

terminated effective November 23, 2017 via written notice on November 8,

2017”; breach of the lease for failure to pay rent; and breach of the lease for

failure to pay utilities. Id.   Tenants filed an answer and new matter, and

ultimately deposited a total of $2,100 into escrow with the Office of Judicial

Records.

      On March 13, 2018, Landlords filed an emergency petition for a special

injunction, seeking entry to the property for “inspection and/or property


                                     -3-
J-A09029-19


appraisal,” related to Landlords’ purported refinancing. Landlords’ Emergency

Petition for Special Injunction, 3/13/18, at 2. On the same day, the trial court

denied the petition but allowed the issue to be raised at trial, which was to be

held 6 days later.

      At this juncture, we note the following relevant Philadelphia Code

provisions in Title 9 (“Regulation of Businesses, Trade and Professions”),

Chapter 9-3900 (“Property Licenses and Owner Accountability”). Subsection

9-3902(1)(a) (“Rental Licenses”) requires the owner of any dwelling “let for

occupancy [to] obtain a rental license.       No person shall collect rent with

respect to any property that is required to be licensed . . . unless a valid rental

license has been issued for the property.” Phila. Code § 9-3902(1)(a). Section

9-3903(1)(a) (“Certificate of Rental Suitability”) also requires a landlord to

provide a tenant with a certificate of rental suitability, which is obtained from

the Department of Licenses and Inspections (L & I), as well as a copy of the

Philadelphia Partners for Good Housing Handbook (Good Housing Handbook).

Phila. Code § 9-3903(1)(a).

      This case proceeded to a bench trial on March 19, 2018, where Landlords

appeared pro se and Tenants were represented by counsel. Steve Frempong

acknowledged that Landlords did not have a certificate of rental suitability,

but, as explanation, averred that the rental license was revoked due to

Tenants’ failure to pay the water bill. N.T., 3/19/18, at 8, 10-11. Tenants

presented a copy of a rental license, which was issued to Landlords on October


                                       -4-
J-A09029-19


2, 2017 (five months after the parties executed the lease) and due to expire

on February 28, 2018.4 Id. at 21. Steve claimed that he furnished Tenants

a copy of the Good Housing Handbook, but could not provide evidence in

support. Id. at 10. Finally, we note that although Landlords’ complaint sought

unpaid rent, they abandoned this claim at trial, averring twice that they were

only pursuing possession of the property and payment for the water bill. Id.

at 12, 18.

       Tenants did not call any witnesses, but on cross-examination of Steve,

Steve acknowledged that the City of Philadelphia sued Agnes in February 2016

for an unpaid water bill, and sued her again in September of 2017 for seven

years’ of unpaid real estate taxes totaling more than $6,000.5 N.T., 3/19/18,

at 18-19. Although Tenants asked Steve about a January 2018 hearing at

which the City alleged Agnes owed 7 years’ of taxes totaling more than

$6,000, Steve did not respond. Id. at 19-20. Tenants then argued that it

was these lawsuits that prohibited Landlords from obtaining a rental license


____________________________________________


4 Although the trial court found that the rental license “was revoked prior to
expiring February 28, 2018 because of” the City’s pending lawsuits against
Landlords, Trial Court Opinion, 11/2/18, at 2, it appeared that Tenants’
argument at trial was that the license “expired” on February 28, 2018. N.T.,
3/19/18, at 21. Meanwhile, Steve Frempong argued that the license was both
“revoked” due to the water judgment and Tenant’s alleged failure to pay the
water bill, id. at 10, 11, 23, and that the license “expired” and Landlords were
unable to renew it. Id. at 21.

5 Tenants provided the county docket numbers “February 2016, T0488” for
the water bill case and “September 2017, T0565” for the real estate tax case.
N.T., 3/19/18, at 18-19.

                                           -5-
J-A09029-19


for the property. Id. at 20. The trial court deferred ruling. Finally, we note

that at trial, Landlords again requested permission to enter the property for

an appraisal, but the court denied Landlords’ request. Id. at 25-27.

       Three days later, on March 22, 2018, Landlords filed a second

emergency motion, again seeking entry to the property to conduct an

appraisal. On the same day, the court denied the motion without prejudice

for Landlords to re-raise the issue after judgment.

       On April 23, 2018, the trial court issued its decision; it awarded

possession of the property to Landlords as of June 30, 2018 at 6:00 p.m., and

directed that the escrow funds be released to Tenants.

       Tenants filed a timely post-trial motion, arguing that pursuant to the

Philadelphia Property Maintenance Code (Property Maintenance Code),6

Landlords, because they failed to obtain a valid rental license, were precluded

from receiving either possession of the property or rent. Landlords then filed

a timely cross-post-trial motion, arguing they were entitled to immediate

possession of the property and all unpaid rents and utilities usage. The court

held a hearing on May 21, 2018, and on the following day, denied both post-

trial motions.

       Tenants timely appealed, and Landlords timely cross-appealed.       The

parties complied with the court’s orders to file Pa.R.A.P. 1925(b) statements.


____________________________________________


6The Property Maintenance Code appears under Title 4 of the Philadelphia
Code.

                                           -6-
J-A09029-19


      Landlords raise the following issues for our review:

      [1.] WHETHER THE COURT COMMITTED GROSS ERROR OF LAW
      AND / OR MANIFESTLY ABUSED ITS DISCRETION IN ENTERING
      AN ORDER DENYING PLAINTIFFS / APPELLANTS’ REQUEST FOR
      MONEY JUDGMENT AND IMMEDIATE POSSESSION OF THEIR
      PROPERTY AFTER THE NON-PAYMENTS OF THE MONTH TO MONTH
      RENTS OF $1050 / MONTH FROM JULY 1, 2017 TO JUNE 30, 2018
      AND THE NON-PAYMENTS OF CONTRACTUALLY MANDATED
      UTILITIES RENTS WHERE THE LEASE IS LEGALLY TERMINATED.

      [2.] WHETHER TRIAL COURT COMMITTED GROSS ERROR OF LAW
      AND MANIFESTLY ABUSED ITS DISCRETION IN REPEATEDLY
      DENYING LANDLORDS’ PROPERTY RIGHTS AND ACCESS TO SAID
      PROPERTY IN DENYING LANDLORDS’ MOTION FOR SPECIAL
      INJUNCTION AND SUBSEQUENT EMERGENCY MOTION FOR LEAVE
      TO ENTER PROPERTY FOR INSPECTION AND APPRAISAL, FAILING
      TO MAKE APPROPRIATE AND TIMELY DECISION TO PROTECT
      LANDLORDS’ PROPERTY AND PROPERTY RIGHTS IN CLEAR
      VIOLATION OF LANDLORDS’ SUBSTANTIVE DUE PROCESS, FIRST
      AMENDMENT RIGHT OF EFFECTIVE ACCESS TO THE COURT AND
      LANDLORD PROPERTY RIGHTS UNDER ARTICLE I, SECTION I OF
      THE PENNSYLVANIA CONSTITUTION.

Landlords’ Brief at 2-3.

      In their first issue, Landlords present a myriad of claims under a general

argument that the trial court’s opinion included “half-truths,” “outright

falsehoods,” and “erroneous misrepresentations.” Landlords’ Brief at 13. For

ease of discussion, we address Landlords’ claims seriatim.

      We first note the relevant standard of review:

      Our review in a non-jury case is limited to whether the findings of
      the trial court are supported by competent evidence and whether
      the trial court committed error in the application of law. We must
      grant the court’s findings of fact the same weight and effect as
      the verdict of a jury and, accordingly, may disturb the non-jury
      verdict only if the court’s findings are unsupported by competent
      evidence or the court committed legal error that affected the
      outcome of the trial. It is not the role of an appellate court to pass

                                      -7-
J-A09029-19


      on the credibility of witnesses; hence we will not substitute our
      judgment for that of the factfinder. Thus, the test we apply is “not
      whether we would have reached the same result on the evidence
      presented, but rather, after due consideration of the evidence
      which the trial court found credible, whether the trial court could
      have reasonably reached its conclusion.”

Leb. County Hous. Auth. v. Landeck, 967 A.2d 1009, 1012 (Pa. Super.

2009) (citation omitted). Furthermore:

      “the factfinder is free to believe all, part, or none of the evidence,
      and the Superior Court will not disturb the trial court’s credibility
      determinations.” “Assessments of credibility and conflicts in
      evidence are for the trial court to resolve; this Court is not
      permitted to reexamine the weight and credibility determinations
      or substitute our judgments for those of the factfinder.”

Gutteridge v. J3 Energy Grp., Inc., 165 A.3d 908, 916 (Pa. Super. 2017)

(citations omitted).

      First, Landlords maintain that they obtained a certificate of rental

suitability on February 20, 2017 and that, contrary to the court’s finding,

Tenants were given a copy of this certificate. Landlords’ Brief at 13. However,

this claim is not supported by Steve Frempong’s own acknowledgment at trial

that they did not have a certificate of rental suitability. See N.T., 3/19/18,

at 10 (in response to the trial court’s question, “[D]o you have a certificate of

rental suitability[?],” Steve Frempong stated, “The answer is no, and the

reason is that we are, our license [has] been revoked because of their failure

to pay the water bill.”).

      Next, while Landlords do not explicitly refute the trial court’s finding that

they lacked a rental license, Landlords contend that: L & I mistakenly sent


                                      -8-
J-A09029-19


their renewal form to an old address, Landlords thus contacted the City around

June 20, 2017, and “the renewal document was finally completed on October

2, 2017.” Landlords’ Brief at 13-14. Landlords further deny that the license

was ever revoked and instead claim that the license could not be renewed

because of damage to the property caused by Tenants. Id. at 15-16.

      Upon review, we find that these claims are waived because Landlords

failed to raise them before the trial court. See Pa.R.A.P. 302(a) (“Issues not

raised in the lower court are waived and cannot be raised for the first time on

appeal.”). Landlords made no claim at trial of any “mis-addressed” or late

receipt of license renewal forms. Also, Landlords alleged at trial that the cause

of their inability to retain or renew a license was Tenants’ failure to pay the

water bill, N.T., 3/19/18, at 11, 21, and not the new claim presented on appeal

— that Tenants damaged the property. See Pa.R.A.P. 302(a). Furthermore,

even if either of Landlords’ claims were true (that they could not renew their

license because of Tenants’ actions), they do not address why they did not

have a valid license when the lease was executed in May of 2017. See also

Trial Court Opinion, 11/2/18, at 12 (“[T]he plain language of the code required

Landlord[s] to obtain a certificate prior to the inception of the lease.

Therefore, it is impossible for Tenants to have prevented Landlord[s] from

obtaining a certificate at that time[.]”).

      Next, Landlords claim that the evidence does not support the trial court’s

finding that Landlords were ineligible for a rental license because of unpaid


                                       -9-
J-A09029-19


real estate taxes.    In support, Landlords reason that the only evidence

presented was an “unsubstantiated Docket Report,” and that the mere filing

of a complaint “is just [an] unproven allegation and” not competent evidence.

Landlords’ Brief at 22-23. Landlords’ argument would improperly require this

Court to impermissible reweigh the evidence and supplant the trial court’s

findings of fact with our own. See Gutteridge, 165 A.3d at 916; Leb. County

Hous. Auth., 967 A.2d at 1012. It is settled law that the trial court is free to

believe all, part, or none of the evidence, and we may not disturb the court’s

findings of fact.

      Next, Landlords deny that they are liable for any water bills, and instead,

an unnamed “previous Tenant” is responsible for the water usage from July

2016 to May 2017, and Tenants must pay for the water usage after May 2017.

Landlords’ Brief at 18. This claim is also meritless. At trial, Steve Frempong

presented “a hand-written summary [of the water bill] on looseleaf paper” as

evidence of the water bill, repeatedly attesting that it was “the actual bill.”

N.T., 3/19/18, at 16-17.      The trial court was free to credit or reject this

evidence, as well as evidence that the City of Philadelphia filed suit in February

of 2016 against Agnes Frempong for unpaid water bills. See Gutteridge, 165

A.3d at 916; Leb. County Hous. Auth., 967 A.2d at 1012. We do not disturb

the trial court’s finding that Tenants are not liable for the water bill.

      Finally, Landlords deny that, as the trial court found, they waived a claim

for unpaid rent. See Trial Court Opinion, 11/2/18, at 7. In support, they


                                      - 10 -
J-A09029-19


argue that both their complaint and post-trial motion requested unpaid rent.

We agree with the trial court that the claim is waived.        While Landlords’

complaint did seek unpaid rent, they abandoned this claim at trial, as indicated

in the following exchange:

          THE COURT: Are you seeking to collect rent?

          MR. FREMPONG: Your Honor, when we went to the — we just
      wanted the possession because they destroy[ed] the property.

          THE COURT: You are seeking possession?

          MR. FREMPONG: Yes.

          THE COURT: You are not seeking rent; you are just seeking
      possession?

          MR. FREMPONG: Your Honor, we are not seeking rent, but we
      would like to get the water bill. We are seeking the water bill because
      they haven’t paid.

N.T., 3/19/18, at 12 (emphasis added).         Subsequently, Steve Frempong

confirmed this position: “[W]e are asking for termination, plus the payment

of the water bill.” Id. at 18.

      In their second issue, Landlords aver that the trial court erred in denying

their motions for special injunction and entry to the property for appraisal

purposes. They allege: (1) the court’s rulings caused them immediate and

irreparable harm because they “are faced with foreclosure action and . . . need

refinance [sic] of the property to avert foreclosure”; (2) denial of their motion

caused greater injury than granting it would have because Landlords need an

appraisal and inspection of the property in the face of foreclosure; and (3)


                                     - 11 -
J-A09029-19


granting injunctive relief would “do no more than preserve the status quo . .

. as it existed immediately prior to the filing of the Landlord Complaint.”

Landlords’ Brief at 34-35.

      The trial court found this issue to be moot because Landlords were

awarded possession of the premises.       Trial Court Opinion, 11/2/18, at 8.

Landlords do not address, let alone dispute, this finding of mootness. See

Rivera v. Pa. Dep’t of Corr., 837 A.2d 525, 527 (Pa. Super. 2003) (“An issue

can become moot during the pendency of an appeal due to an intervening

change in the facts of the case[.] An issue before a court is moot if in ruling

upon the issue the court cannot enter an order that has any legal force or

effect.”). We thus hold that no relief is due. Moreover, Landlords’ argument

concerning the status quo is meritless. See Ambrogi v. Reber, 932 A.2d

969, 974 (Pa. Super. 2007) (“The purpose of a preliminary injunction is to

prevent irreparable injury or gross injustice by preserving the status quo as it

exists or as it previously existed before the acts complained of in the

complaint.”). Landlords do not explain what the “status quo” was; if they are

arguing that the “status quo” was their having unfettered access into the

property while it was leased by Tenants, Landlords have not cited any legal

authority supporting such a claim.

      We now turn to Tenants’ sole issue on appeal, pertaining to statutory

interpretation:

      Did the trial court commit an error of law when it interpreted Phila.
      Code § 9-3901(4)(e) to permit the court to cho[o]se between

                                     - 12 -
J-A09029-19


      possession and rent where a landlord violated the Code by failing
      to obtain both the required Rental License and Certificate of Rental
      Suitability, when such an interpretation would contravene other
      sections of the Code, produce absurd results, and undermine the
      intent and purpose of the Code sections?

Tenants’ Brief at 3.

      Tenants’ issue concerns the trial court’s interpretation of Section

9-3901(4)(e) of the Philadelphia Code:

      Non-compliance. Any owner who fails to obtain a rental license
      as required by § 9-3902, or to comply with § 9-3903 regarding a
      Certificate of Rental Suitability, or whose rental license has been
      suspended, shall be denied the right to recover possession
      of the premises or to collect rent during or for the period of
      noncompliance or during or for the period of license suspension.
      In any action for eviction or collection of rent, the owner shall
      attach a copy of the license.

Phila. Code § 9-3901(4)(e) (emphasis added).

      Instantly, the trial court determined that the plain language permitted

Landlords, despite their failure to obtain a valid rental license and certificate

of rental suitability, to receive either possession of the property or unpaid rent,

but not both. See Trial Court Opinion, 11/2/18, at 14.

      On appeal, Tenants submit that the disjunctive word “or” in Section

9-3901(4)(e) should be read conjunctively as “and,” and thus a landlord who

fails to comply with Sections 9-3902 and 9-3903 should be barred from

recovering both possession and rent. In support, Tenants allege that the trial

court’s interpretation contradicts another Philadelphia Code subsection,

Section 9-3902(1)(a), which states in part: “No person shall collect rent with

respect to any property that is required to be licensed pursuant to this Section

                                      - 13 -
J-A09029-19


unless a valid rental license has been issued for the property.”7 See Phila.

Code § 9-3902(1)(a). Tenants aver that the court’s interpretation renders

Section 9-3902(1)(a) meaningless and superfluous. Finally, Tenants point out

that Landlords were not without a remedy to regain possession of the

property, as Landlords could have filed an action in ejectment under the

Landlord Tenant Act. Landlords’ Brief at 16-17 n.7.

       The amici brief joins Tenants’ argument that the word “or” in Section

9-3901(4)(e) should be read as “and.” Amici argue that the Philadelphia City

Council enacted the rental license and certificate of rental suitability

requirements to ensure the payment of real estate taxes, the habitability and

safety of rental properties, and the advisement to tenants of their rights to

enforce the Property Maintenance Code. Amici Brief at 6-7. Amici summarize

that L & I may not issue a rental license if there are outstanding code violations

or unpaid real estate taxes.        Amici reason that if a noncompliant owner is

denied rent but allowed re-possession, then the owner could simply evict the

tenant and rent the property to a new, unsuspecting tenant. Meanwhile, the

City would not have collected delinquent real estate taxes or ensured that any



____________________________________________


7 Tenants also aver that the court’s interpretation contravenes PM-102.6.4 of
the Property Maintenance Code, which stated: “No person shall collect rent
with respect to any property that is required to be licensed pursuant to this
code unless a valid license has been issued for said property.” See Phila.
Property Maintenance Code PM-102.6.4, repealed Jan. 20, 2014, effective July
1, 2015. This section, however, was repealed as of July 1, 2015, and thus we
do not consider it.

                                          - 14 -
J-A09029-19


code violations were corrected.

     “We review [a] question of statutory interpretation de novo, and the

scope of our review is plenary.” In re Trust Under Deed of Kulig, 175 A.3d

222 (Pa. 2017).

     The purpose of statutory interpretation is to ascertain the General
     Assembly’s intent and to give it effect. 1 Pa.C.S. § 1921(a). In
     discerning that intent, courts first look to the language of the
     statute itself.   If the language of the statute clearly and
     unambiguously sets forth the legislative intent, it is the duty of
     the court to apply that intent and not look beyond the statutory
     language to ascertain its meaning. See 1 Pa.C.S. § 1921(b) . . .
     . Courts may apply the rules of statutory construction only when
     the statutory language is not explicit or is ambiguous. 1 Pa.C.S.
     § 1921(c).

                                  *     *      *

     We must read all sections of a statute “together and in conjunction
     with each other,” construing them “with reference to the entire
     statute.” 1 Pa.C.S. § 1922(2). When construing one section of a
     statute, courts must read that section not by itself, but with
     reference to, and in light of, the other sections.

                                  *     *      *

     Parts of a statute that are in pari materia, i.e., statutory sections
     that relate to the same persons or things or the same class of
     persons and things, are to be construed together, if possible, as
     one statute. 1 Pa.C.S. § 1932. If they can be made to stand
     together[,] effect should be given to both as far as possible. In
     ascertaining legislative intent, statutory language is to be
     interpreted in context, with every statutory section read together
     and in conjunction with the remaining statutory language, and
     construed with reference to the entire statute as a whole. We
     must presume that in drafting the statute, the General Assembly
     intended the entire statute, including all of its provisions, to be
     effective. 1 Pa.C.S. § 1922. Importantly, this presumption
     requires that statutory sections are not to be construed in such a
     way that one section operates to nullify, exclude or cancel
     another, unless the statute expressly says so.

                                      - 15 -
J-A09029-19



Id. at 229 (some citations omitted). “While the Statutory Construction Act is

not expressly applicable to the construction of local ordinances, the principles

contained therein are nevertheless useful.”      Phila. Eagles Football Club,

Inc. v. City of Philadelphia, 823 A.2d 108, 127 n.31 (Pa. 2003).

      Our state appellate courts have consistently held that when “applying

[the] normal rules of statutory construction, [the] presence of disjunctive

word ‘or’ in [a] statute indicates that elements of statute are met when any

particular element is satisfied, regardless of whether other elements are also

met.” See Wagner v. Wagner, 887 A.2d 282, 286 (Pa. Super. 2005). See

also Ben. Consumer Disc. Co. v. Vukman, 77 A.3d 547, 555 (Pa. 2013).

      As stated above, the trial court in this case found that “the plain

language of [Subsection § 9-3901(4)(e)] denies a non-compliant owner

either the right to possession or the right to collect rent.” Trial Court Opinion,

11/2/18, at 14. It thus found that awarding possession of the property to

Landlords, where unpaid rent was not awarded, was proper.           After careful

review, we disagree, and conclude that under Section 9-3901(4)(e), Landlords

were prohibited from recovering rent as well as possession of the property.

      As stated above, Section 9-3901(4)(e) reads:

      Non-compliance. Any owner who fails to obtain a rental license
      as required by § 9-3902, or to comply with § 9-3903 regarding a
      Certificate of Rental Suitability, or whose rental license has been
      suspended, shall be denied the right to recover possession
      of the premises or to collect rent during or for the period of
      noncompliance or during or for the period of license suspension.
      In any action for eviction or collection of rent, the owner shall

                                     - 16 -
J-A09029-19


       attach a copy of the license.

Phila. Code § 9-3901(4)(e) (emphasis added). We acknowledge that the word

“or” generally connotes a disjunction.8            However, we emphasize that the

statue is written in the passive voice (“shall be denied”) and in reading the

entire context of the statute, we interpret Section 9-3901(4)(e) to mean that

a noncompliant owner may not recover possession “or” collect rent, meaning

he cannot receive either. In this manner, we agree with Tenants and amici

that Section 9-3901(4)(e) does not allow recovery of rent or possession.

Accordingly, we reverse the award of possession to Landlords. Upon remand,

the trial court may direct the parties to file briefs and may hold any hearing it

deems necessary to determine whether Tenants remain in the property,

whether the property has been subject to sheriff’s sale, and any other

pertinent issue related to our reversal of the possession award.

       Judgment affirmed in part and reversed in part. Case remanded with

instructions. Jurisdiction relinquished.




____________________________________________


8 See Ben. Consumer Disc. Co. v. Vukman, 77 A.3d 547, 555 (Pa. 2013)
(“[I]n a statutory construction analysis, . . . ‘[t]he word ‘or’ is defined as a
conjunction ‘used to connect words, phrases, or clauses representing
alternatives.’ . . . In other words, ‘or’ is disjunctive. It means one or the
other of two or more alternatives.”); Wagner v. Wagner, 887 A.2d 282, 286
(Pa. Super. 2005) (“[When] applying [the] normal rules of statutory
construction, [the] presence of disjunctive word ‘or’ in [a] statute indicates
that elements of statute are met when any particular element is satisfied,
regardless of whether other elements are also met.”).

                                          - 17 -
J-A09029-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/30/19




                          - 18 -